Citation Nr: 0717068	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from January 1963 to January 
1966. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for PTSD, and finding that new and 
material evidence had not been presented to reopen a claim 
for service connection for a back condition. 


FINDINGS OF FACT

1.  A November 1994 RO decision denied service connection for 
PTSD, and an appeal of the claim was not timely perfected.  
That was the last final decision, up to the present time, 
denying the veteran's claim for service connection for PTSD.

2.  The evidence added to the record since the November 1994 
RO decision denying service connection for PTSD raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD or, by itself or in conjunction 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim.  This 
new evidence raises a reasonable possibility of 
substantiating the claim.  

3.  A November 1994 RO decision denied service connection for 
a low back disorder, and an appeal of the claim was not 
timely perfected.  That was the last final decision, up to 
the present time, denying the veteran's claim for service 
connection for a low back disorder.

4.  The evidence added to the record since the November 1994 
RO decision denying service connection for a low back 
disorder does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.  This new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  

5.  The veteran does not currently have PTSD due to an in-
service stressor.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1994 RO decision 
denying service connection for PTSD is new and material; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2006).

2.  Evidence submitted since the November 1994 RO decision 
denying service connection for a low back disorder is not new 
and material; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2006).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(a), (b), 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, proper VCAA notice for the 
appealed claims was provided prior to the appealed December 
2002 rating action, which was the initial adjudication of 
these appealed claims and requests to reopen claims.  Even if 
VCAA notice is not complete until after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a statement of the case (SOC) or 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter informed of the bases of review for requests to reopen 
previously denied claims.  Also by this letter, the veteran 
was requested to submit new and material evidence he may 
have, to reopen his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

The November 2002 letter did not, however, inform of the 
evidence required to sustain the underlying claims for 
service connection for PTSD and a low back disorder.  
However, this information was provided to the veteran by the 
April 2004 SOC.  In addition, by a January 2007 SSOC, the 
claims were reviewed de novo by a decision review officer 
(DRO), in fulfillment of the veteran's request for DRO review 
by a September 2003 submission, under 38 CFR § 3.2600.  This 
January 2007 post-decisional document, issued subsequent to 
adequate VCAA notice, meets the requirements for adequate 
VCAA notice.  See Mayfield v. Nicholson, supra. 

Further, the November 2002 letter sent to the veteran 
requested that he advise of any VA and private medical 
sources of evidence pertinent to his claims, and to provide 
necessary authorization to obtain those records.  It also 
requested evidence and information about treatment after 
service, in support of the claims.  Records were requested 
from all indicated sources, and all records received were 
associated with the claims folders.  Hence, any VA 
development assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  The veteran 
has presented no avenues of evidentiary development that the 
RO has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests 
would further the claim.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

The Board also notes that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  Such notice was provided in this case, as 
already discussed.  

The Board notes that neither the veteran nor his 
representative has identified any pertinent evidence not 
already of record which would need to be obtained for a fair 
disposition of this appeal.  The veteran was afforded a VA 
PTSD examination in August 2005.  

Because the claim for service connection for a low back 
disorder is not reopened, there is no duty to provide a 
further VA examination to address that claim.  Absent 
cognizable (i.e., medical) evidence of arthritis of the low 
back in service or within the first post-service year, and 
absent cognizable evidence of an increase in severity during 
service of the veteran's pre-service low back disorder, 
evidence warranting reopening the claim for service 
connection for a low back disorder was not presented, and no 
reasonable possibility is presented that a VA examination 
addressing the veteran's low back disorder claim would 
further that claim.  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.156(a).  

The veteran informed of the award of Social Security 
Disability benefits, and accordingly Social Security 
Administration records were obtained in November 2006 and 
associated with the claims folders.  

The veteran did not request a hearing to address his claims, 
and specifically declined a Board hearing by a VA Form 9 
submitted in June 2004.  He and his authorized representative 
addressed his claims in submitted statements.  There is no 
indication that the veteran had any desire to further address 
his claims that remains unfulfilled.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him of the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection

A.  Law Applicable to Both Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.

For certain chronic diseases, a presumptive period applies.  
Arthritis will be presumptively service connected if shown to 
be present to a compensable degree within the first year post 
service.  38 C.F.R. § 3.307(a)(3),  3.309(a) (2006).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  See Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence to reopen a claim means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence to reopen a claim can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


B.  Requests to Reopen Claims

The claims for service connection for PTSD and for a low back 
disorder were last finally denied by a November 1994 RO 
decision.  While the veteran submitted a notice of 
disagreement in January 1995 for both these claims, he did 
not timely reply to a statement of the case issued in 
February 1995.  38 C.F.R. §§ 20.302, 20.1103 (2006).  Rather, 
the veteran's next submission addressing these claims was his 
request to reopen the claims, submitted in May 2002.  

1.  Request to Reopen PTSD Claim

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  
(The law governing claims for service connection for PTSD is 
addressed below, in the merits-based adjudication of the 
claim.)  The RO based its November 1994 denial of the claim 
for service connection for PTSD, in relevant part, on 
acceptance of a VA psychiatric evaluation of the case in 
September 1994.  That examiner noted that the so-called 
stressor experiences expressed by the veteran to support his 
claim consisted of disagreement with the actions of the 
Vietnam War and disappointment with its consequences, 
feelings of demoralization and disillusionment, and 
resentment of authority figures encountered.  The examiner 
noted that these were not stressors such as are necessary to 
support a claim for PTSD, since they did not constitute 
experiences of "catastrophic trauma" such as is necessary 
to support a diagnosis of PTSD, as opposed to developmental 
concerns affecting personality conditions or otherwise 
impacting pre-existing neuroses or possibly triggering other 
psychiatric conditions.  

Of record at that time were also the veteran's allegations 
concerning stressors which he now claims, as discussed below 
in the Board's merits-based analysis of the PTSD claim, but 
there was no independent corroboration of any of those 
incidents, and RO did not rely on those incidents in 
determining that PTSD due to in-service stressors was not 
shown.  In short, the prior decision in November 1994 was 
based, in relevant part, on the absence of a confirmed 
stressor to support a diagnosis of PTSD.  

Since that November 1994 decision, the veteran has elaborated 
upon and developed specific stressor incidents, including the 
bombing of a restaurant in Saigon while the veteran was 
stationed in Vietnam.  Because that restaurant bombing 
incident has been corroborated by independent evidence, and 
the veteran has presented medical opinion evidence to support 
his claim based on that corroborated alleged stressor, the 
Board finds that the veteran has presented new, material 
evidence.  Hence, reopening of the claim for service 
connection for PTSD is warranted.  38 C.F.R. § 3.156(a).  

2.  Request to Reopen Low Back Disorder Claim

Regarding the request  to reopen a low back disorder claim, 
at the time of the last prior final denial of the claim in 
November 1994, the pertinent evidentiary record contained 
service medical records, private treatment records obtained 
in May 1994, submitted lay statements by the veteran, and the 
report of a VA spine examination conducted in June 1994.  A 
service entrance examination documented the veteran's 
childhood injury in 1956 with fracture of a lumbar vertebra, 
as well as the veteran's report of having played football 
following that injury.  Service medical records included no 
record of complaints, treatment, or diagnosis for a low back 
disorder in service.  

The VA examiner in June 1994 noted the veteran's history of 
multiple lumbar fractures at age 12.  The veteran complained 
that this injury was aggravated by activity in service, with 
current intermittent low back pain, though without associated 
neurological symptoms.  Upon physical examination, the 
examiner found normal range of motion of the lumbar spine, no 
paraspinal tenderness, and normal strength and sensation in 
the lower extremities.  X-rays showed no evidence of 
degenerative changes of the lumbar spine, but did show a 
possible disc space narrowing at T10-T11.  The veteran 
reported currently being fairly active and engaging in fairly 
strenuous physical activity on a regular basis.  The examiner 
assessed chronic low back pain and intermittent thoracic 
paraspinal muscle spasm.  However, the examiner did not offer 
an opinion as to etiology related to service of any low back 
disorder.   

Since that last prior final denial in November 1994, the 
veteran repeated his prior assertions of aggravation of his 
low back disorder while in service.  The veteran submitted an 
April 2003 statement by a fellow soldier, wherein that 
soldier attested that he recalled the veteran's in-service 
complaints about his back while in Vietnam.  However, this 
lay statement cannot serve to support the claim, since, as a 
lay statement, it does not provide evidence of increase in 
severity of the veteran's low back disorder.  38 C.F.R. 
§ 3.303; Espiritu, supra.  

At an October 1998 private treatment, the veteran reported 
that he had low back pain on a chronic basis ever since he 
fractured some vertebrae in the low back while in the 6th 
grade by falling from a tree.  He further reported that the 
condition had flared up two months ago after cutting, 
loading, and unloading wood.  In a May 2002 private 
psychiatric treatment, the veteran provided a narrative of 
his life prior to service, in which he informed that 
following breaking his back falling from a tree he spent 18 
months in recovery from that injury.  The veteran's October 
1998 and May 2002 statements addressing the severity of his 
childhood back injury and persistence of back pain since 
prior to service, while new, are not material because they 
are not favorable to the claim hence do not present a 
reasonable possibility of a change the outcome of the claim.  
38 C.F.R. § 3.156.  To the extent cognizable, they weigh 
against the claim based on either aggravation in service or 
incurrence in service.  38 C.F.R. § 3.303.  Other statements 
by the veteran are duplicative of statements prior to the 
November 1994 decision and hence are not new, with 
allegations of back disability beginning in service or 
increasing in severity in service.  38 C.F.R. § 3.156.  

Recent medical evidence of a current back disorder does not 
constitute new evidence to further the veteran's claim, 
because a back disorder was established upon service entrance 
examination, as well as upon VA examination in June 1994, and 
thus prior to the November 1994 decision.  

The new evidence consisting of a fellow soldier's 
recollection of the veteran's complaints of low back pain in 
service, does not serve to support an increase in severity 
during service, because the fellow soldier's lay statements 
cannot serve to support the medical question of increased 
severity of the low back disorder in service.  See Espiritu.

Accordingly, the veteran has presented no new and material 
evidence of either an increase in severity of a low back 
disorder in service, or of a low back disorder beginning in 
service or otherwise causally related to service.  38 C.F.R. 
§ 3.303.  New evidence presented does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a low back disorder, nor does it, by itself or 
in conjunction with evidence previously assembled, relate to 
an unestablished fact necessary to substantiate the claim.  
The new evidence does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder.  38 C.F.R. § 3.156(a).

C.  Reopened Claim for Service Connection for PTSD

As noted, establishment for service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, supra.  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims has taken judicial 
notice of the mental health profession's adoption of DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis 
of PTSD requires exposure to a traumatic event, or stressor.  
A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.  The sufficiency of a stressor is a 
medical determination, and the occurrence of a claimed 
stressor is an adjudicatory determination.  Id.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.   See VAOPGCPREC 12-99 (Oct. 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

As noted with regard to the Board's determination to reopen 
the previously denied claim for service connection for PTSD, 
prior to the November 1994 decision denying service 
connection for PTSD, the so-called stressor experiences 
expressed by the veteran to support his claim consisted of 
disagreement with the U.S. Government's handling of the 
Vietnam War and disappointment with its consequences, 
feelings of demoralization and disillusionment, and 
resentment of authority figures encountered.  These were 
discounted by a VA examiner in September 1994, as not 
constituting PTSD stressors.  The Board accepts this 
rejection of these prior alleged stressors, and hence also 
accepts that examiner's rejection of prior assessments of 
PTSD based on those so-called stressors.  The veteran has 
generally not again presented these allegations as stressors, 
but rather has now attempted to put forth more concrete 
stressors, as already discussed.  Accordingly, the Board now 
addresses the service connection claim for PTSD based on 
these new allegations and the medical evidence addressing 
these new allegations.  

Here, the veteran has not alleged that he engaged in combat 
with the enemy as a basis for his claim for service 
connection for PTSD.  Hence, the presumptions regarding  the 
occurrence of stressors in combat do not apply.  38 U.S.C.A. 
§ 1154(b).  Rather, the veteran has alleged that some other 
circumstances and events in service should support his claim.  
The veteran has submitted numerous pages of narratives 
concerning his many experiences in and out of service which 
he has considered sad, upsetting, or unnerving in his life, 
and he has presented many of these as stressors to support 
his claim for service connection for PTSD.  However, as noted 
above, the stressor to support a claim for service connection 
for PTSD must have occurred in service, and must have been 
such as to have evoked a sense of  "intense fear, 
helplessness, or horror" in the veteran himself.  Cohen, 10 
Vet. App. at 141.  The veteran, in describing these stressor 
events, did not relate such an extreme response.  More 
relevantly, upon VA examination, the examiner found that the 
veteran did not have PTSD due to the stressor in service that 
has been corroborated, as explained below.  

The veteran related that while in Vietnam during the Vietnam 
era, he had befriended a Vietnamese family, all of whom were 
killed by the enemy while he was stationed there, apparently 
because they were too friendly with Americans.  The veteran 
states that he thus considered their deaths to have been 
partly his fault.  However, that alleged stressor is not 
subject to corroboration.  The veteran has provided an 
apparent contemporaneous letter home addressing this 
friendship with a native family, has provided copies of what 
he describes as the business card of this family (in 
Vietnamese) and has provided copies of his notes of lessons 
in Vietnamese given to him by a daughter in that family.  
Thus, the veteran has provided some corroboration of his 
befriending a native family.  However, he has not provided 
any corroboration of the alleged stressor, namely the alleged 
killing of this family by the Vietcong while he was station 
in Vietnam, and his learning of their deaths while there.  
Both their deaths and his knowledge of their deaths would 
need to be corroborated.  Because the veteran has not 
provided this corroboration and there is no means of 
corroborating their deaths through official channels, this 
alleged but uncorroborated stressor cannot serve to support 
the veteran's claim for service connection for PTSD.  

The veteran also alleged that he had done some business with 
a tailor in while stationed in Vietnam, and thereafter saw 
that this individual had been hung as a spy for the Vietcong.  
These events and circumstances are also not verifiable, and 
hence cannot serve to support the claim.  

The one alleged stressor that VA was able to verify through 
official channels was the bombing of a restaurant while the 
veteran was stationed in Vietnam.  The veteran alleged that 
he had frequented the restaurant, though he conceded that he 
was not there, or even in the vicinity, when it was bombed.  
Rather, he contends that he witnessed one fellow soldier who 
had been there, when that fellow soldier returned to base in 
a bloody state.  He also contends that he had thought that 
other soldiers whom he had known were killed in that bombing, 
though he reports that he learned years later that those 
fellow soldiers had, in fact, survived the bombing.  What is 
missing from this account is the loss of a close acquaintance 
or any loss to the veteran personally as associated with this 
bombing, to cause the event to be a stressor for the veteran.  
He reports that this event occurred shortly prior to his 
leaving Vietnam, and indeed the event was corroborated to 
have occurred in June 1965.  Thus, there was little 
opportunity for this event to have resulted in significant 
apprehension on the part of the veteran for harm to come to 
him by some further  bombing.  The veteran does not report 
that after the bombing he made any significant effort to 
discover whether the fellow soldiers he thought had died in 
the incident had in fact been killed.  He also has provided 
no contemporaneous evidence, such as a letter home, which 
might serve to substantiate his alleged contemporaneous 
belief that he had lost persons close to him in that bombing 
incident.  A VA examiner, upon examination of the veteran in 
August 2005, specifically concluded that the restaurant 
bombing was not a stressor for the veteran causative of PTSD.  
That examiner addressed this event as the sole in-service 
event which had been corroborated, and hence which could 
serve to support the veteran's PTSD claim.  

That VA examiner noted the veteran's many complaints of 
symptoms attributed to PTSD:  periodically thinking about his 
Vietnam experiences following the September 11, 2001, 
terrorist attacks on the U.S., loss of interest in 
pleasurable activities, nightmares, difficulty sleeping, 
difficulty concentrating, hypervigilance, exaggerated startle 
response, and intrusive thoughts about Vietnam.  The examiner 
noted the veteran's past medical history, including an 
assessment of PTSD by a private psychiatrist.  However, the 
examiner concluded that because the veteran was not present 
or in the vicinity of the restaurant at the time of the 
bombing, he did not meet criterion A for a diagnosis of PTSD 
based on that stressor, namely that he did not "witness or 
confront the event that involved actual or threatened 
death." (This is a quotation from the examination report.)  
The examiner further noted that the veteran's mere talking to 
a survivor of the event who had no apparent injury did not 
satisfy criterion A for a PTSD diagnosis.  

The examiner further noted that the veteran's symptoms of 
PTSD may be attributed to other stressors over his lifetime, 
and that no corroborated in-service event qualified as a 
stressor to support a diagnosis of PTSD in this case.  The 
examiner accordingly diagnosed PTSD unrelated to a 
corroborated in-service stressor.  

The Board has also considered a February 2006 private medical 
opinion by a licensed psychologist.  That psychologist 
reviewed the in-service restaurant bombing incident, and 
concluded that the veteran's acquiring a mistaken belief in 
service that fellow service members whom he knew had died in 
that incident, even though he discovered years later that 
they had survived and hence he was mistaken in that belief, 
was sufficient to meet criterion A for a diagnosis of PTSD.  
The psychologist reasoned that because he then believed they 
had died, this met criterion A as provided in the revised 
DSM-IV-TR, "or learning about unexpected or violent death, 
serious harm, or threat of death or injury experienced by a 
family member or close associate."  

The Board cannot rely on the private psychologist's opinion 
to support the claim because of two significant deficiencies 
in the evidentiary support for this opinion.  First, the 
veteran has provided no evidence that he was a close 
associate of these fellow soldiers whom he allegedly believed 
had perished in that bombing.  Second, and more crucially, 
because, as the veteran concedes, these fellow soldiers did 
not perish in this bombing, and because the veteran has 
provided no corroboration as to his contemporaneous mistaken 
belief that they had perished, there is no corroboration of 
the veteran's mistaken belief as to these deaths to support 
the claim.  The alleged stressor to support this private 
psychologist's opinion of service-related PTSD, is thus 
dependent not only on the corroboration of the  restaurant 
bombing, but also on a corroboration of the veteran's 
contemporaneous (mistaken) belief regarding deaths of 
particular individual in that bombing, which belief 
necessarily cannot be subject to official or independent 
corroboration absent contemporaneously documented statements 
attesting to that belief.  Such statements are not among the 
numerous statements and documents submitted, despite the 
ample notice and opportunity afforded the veteran for 
obtaining such evidence.  The Board thus concludes that no 
such corroboration of the veteran's beliefs at that time are 
available, and hence the bombing incident and/or a mistaken 
belief in its outcome cannot serve as a stressor to support 
the claim on that basis.  

The veteran has also provided April 2002 and May 2003 
statements, both by the same private psychiatrist.  That 
psychiatrist stated that she had treated the veteran since 
February 2002, and further stated:  "[the veteran] did take 
incoming fire and mortar attacks and witnessed acts of 
terrorism.  He was also assigned guard duty on numerous 
occasions because all of the VC terrorist actions and mortar 
attacks that were increasing rapidly during the year he was 
at Davis Station at Ton Son Nhut Air Base.  He was exposed to 
life threatening experiences constantly until he firmly 
believed that he was not going to make it out of there sane 
and alive."  (Emphasis in original, as quoted from the May 
2003 statement.)

The Board  notes this psychiatrist's statements were 
apparently based on a history provided by the veteran, as 
they rely on alleged facts of stressor incidents that could 
not be verified.  The non-specific pronouncements in the 
above-quoted opinion of "all the VC terrorist actions and 
mortar attacks" and "life threatening experiences 
constantly" are not specific events or actions, and hence 
are inherently unverifiable and cannot serve to support a 
claim for service-connected for PTSD.  In her April 2002 
statement the psychiatrist made similar non-specific 
pronouncements regarding stressors generally experienced in 
service.  The veteran has made similar allegations of mortar 
attacks and terrorist acts, and of he himself performing 
guard duty, without providing specific incidents and dates of 
specific stressors which may be verified.  

The veteran has not alleged specific mortar attacks or 
terrorist actions that he personally witnessed or experienced 
while stationed in Vietnam, and hence none can be verified to 
support his claim.  The Board notes, relevantly, that the 
veteran served in an intelligence unit performing office 
tasks, not in the field or in an area of active fighting.  He 
has not alleged that his place of work or his quarters while 
stationed in Vietnam were under any significant threat, and 
no evidence has been obtained reflecting such a threat for 
the veteran.  Rather, regarding his personal security, the 
veteran has only alleged a general fearfulness related to a 
general or vague threat.  Such fearfulness over vague 
perceived threats does not point to a verifiable stressor to 
support the claim.  

As discussed, the veteran was not a witness to the restaurant 
bombing incident.  The alleged killing of a befriended 
Vietnamese family by the Vietcong is not verifiable.  While 
the alleged hanging, apparently by U.S. allies, of a tailor 
with whom the veteran did some business is to some degree 
corroborated by submitted statements of fellow soldiers, the 
veteran has not alleged any perceived threat to himself on 
that basis.  Rather, the veteran stated that the tailor was 
hung as an enemy spy, and hence this was a punishment meted 
out to an enemy or perceived enemy.  Since the veteran has 
not alleged that he thought himself to be at risk for being 
hanged, that hanging may not be supposed to have constituted 
a threat or perception of threat to the veteran himself.  He 
has provided no medical opinion to the contrary addressing 
the impact on the veteran of this alleged hanging incident.  
See Cohen, supra.  

The veteran has also provided statements, dated in 2002 and 
2003, by fellow soldiers as well as by members of his family.  
The statements by family members provide no corroboration of 
claimed in-service stressors.  

The statements from fellow soldiers in part addressed the 
veteran's thoughts and feelings after Vietnam about his 
Vietnam experiences, such as that he "left Vietnam with a 
lot of guilt," and "he was shipped back to the states 
within a few days after the incident, before he could find 
out whether they were killed or injured [in reference to 
fellow soldiers whom the veteran allegedly believed had been 
killed in the restaurant bombing]."  Thus, these statements 
are to a degree based on conversations with the veteran after 
the veteran's service in Vietnam, based on the veteran's own 
statements to these fellow soldiers, and are to that degree 
not based on the first-hand knowledge of these fellow 
soldiers.  These thoughts and feelings of the veteran after 
the fact cannot be corroborated, and hence cannot serve to 
support the claim.  Fellow's soldier's reiterations of what 
the veteran told them after the fact necessarily are not 
independent corroborating evidence, since all that is 
corroborated is that the veteran made these allegations.  

Some of these statements by fellow soldiers make reference to 
mortar attacks while the veteran and these fellow soldiers 
were stationed at Davis Station in Saigon, near the Tan Son 
Nhut Air Base.  However, these were consistently general 
statements about these mortar attacks and having to "take 
cover" in trenches partially filled with rain run-off 
containing harmful chemicals, and smelling defoliants.  In 
short, these statements appear designed to corroborate claims 
about exposure both to Agent Orange and to stressful events.  
The consistency of some of these statements in their content, 
details, and style, leads the Board to conclude that they are 
based upon a common script, and hence, to the extent they 
appear so scripted, their reliability as witness statements 
is questionable and of limited probative value.  

The Board notes, in this regard, that it is at liberty to 
weigh the evidence and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  The Board cannot make its own independent medical 
determination,  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), but is at liberty to make judgments concerning the 
reliability of lay statements.  The Board must assess the 
credibility and weight of all evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  38 U.S.C.A. § 7104; Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

To the extent the statements by individuals described as 
fellow soldiers address terrorist attacks or mortar attacks, 
they address attacks generally, without giving specific dates 
or informing of specific incidents experienced by the 
veteran.  Hence, absent the requisite specificity, these 
statements cannot serve as evidence to support the veteran's 
witnessing of stressor events, to support the claim.  

Accordingly, absent a corroborated in-service stressor 
supporting a current diagnosis of PTSD, the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and the reopened claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert.


ORDER

The reopened claim seeking service connection for post-
traumatic stress disorder is denied.

New and material evidence having not been submitted, the 
claim for service connection for a low back disorder is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


